                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Martin Gisairo, individually and on behalf of           Civil Case No. 19-cv-02727-WMW-LIB
 all others similarly situated,

                Plaintiff,                           ORDER APPROVING STIPULATION
                                                       REGARDING AMENDMENT OF
 v.                                                   COMPLAINT AND EXTENSION OF
                                                     TIME TO ANSWER OR OTHERWISE
 Lenovo (United States), Inc.,                                 RESPOND

                Defendant.


        On May 26, 2021, the parties filed a Stipulation Regarding Amendment of Complaint and

Extension of Time to Answer or Otherwise Respond [Docket No. 59]. The parties request an

extension of certain deadlines while they engage in private mediation, currently scheduled for July

1, 2021. Based upon review of the files and for good cause shown, IT IS HEREBY ORDERED

that:

        1.     The parties’ Stipulation Regarding Amendment of Complaint and Extension of

               Time to Answer or Otherwise Respond [Docket No. 59] is APPROVED;

        2.     The parties shall file a joint letter on CM/ECF, by no later than July 8, 2021,

               advising of the results of their private mediation;

        3.     Plaintiff’s Second Amended Complaint shall be filed by July 9, 2021; and

        4.     The Defendant shall answer or otherwise respond to the Second Amended

               Complaint by not later than August 13, 2021.



DATED: May 27, 2021                                   s/Leo I. Brisbois
                                                      Hon. Leo I. Brisbois
                                                      U.S. MAGISTRATE JUDGE
